Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, 10, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millard (US 20050118392 as referenced in OA dated 9/29/2021) in view of Morrison et al (US 20020168505).

    PNG
    media_image1.png
    440
    934
    media_image1.png
    Greyscale

Annotated Figure 3 of Morrison et al (US 20020168505)

Regarding claim 1, Millard discloses a component for a gas turbine engine (The CMC component of a gas turbine engine of Paragraph 0016) defining a first surface (The top horizontal line of Figure 2; 110. This first surface has an opening for a blind hole, Paragraph  0004 and 0017) and a second surface (The bottom horizontal line of Figure 2; 111), the component comprising: 
a body (Figure 2; 120) comprising a plurality of layers of a ceramic matrix composite material (Figure 2; 106 and 108) extending between the first surface and the second surface; and 
a blind hole (The blind hole of Paragraph 0004 and 0017.  The blind holes are like Figure 2; 112, but not connected to any other holes and channels and not perforating through the entire component) disposed through the body extending between a first end (The first end of the blind hole on the first surface) and a second end (The second end of the blind hole) and entirely through at least one of the plurality of layers of the ceramic matrix composite material (Stitching several plies, such as 4 plies, together has the blind hole extending entirely through at least one ply, Paragraph 0017),
wherein the first end of the blind hole is open at the first surface, 
wherein the second end of the blind hole is a terminal end (The second end is a terminal end enclosed with the CMC) enclosed and embedded in the ceramic matrix composite material (The blind hole is embedded in the CMC) between the first surface and the second surface, 
wherein a perimeter (The blind hole not being connected to any other holes or channels has a perimeter surrounded by the body, Paragraph 0004 and 0017) of the blind hole is continuously surrounded by the body between the first end and the second end, 
wherein an aspect ratio comprises a ratio of an average width of the blind hole to a length of the blind hole (The aspect ratio of the blind hole which is the ratio of the average width to length of the blind hole), and 
(The first end is directly open to an outside of the component.  Paragraph 0023 states that both surfaces are outside surfaces).
Millard does not disclose wherein the blind hole defines an aspect ratio between 1:20 and 1:4, the blind hole extending partially through another of the plurality of layers of the ceramic matrix composite material, and the terminal end embedded in the another of the plurality of layers of the ceramic matrix composite material
However, Millard teaches in paragraph 0021 and 0022 that the hole size (which includes both the average diameter (width) and the length of the blind hole) are result effective variables that control the cooling characteristics, so that the ratio of the average width to length of the blind hole is a results-effective variable that controls the cooling characteristics.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize the ratio of the average width to length of the blind hole is a results-effective variable that controls the cooling characteristics.  Thus, the claimed limitation of the blind hole defining an aspect ratio between 1:20 and 1:4 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Millard wherein the blind hole defines an aspect ratio (The modification has the aspect ratio being between 1:20 and 1:4).
Millard does not teach wherein the blind hole extending partially through another of the plurality of layers of the ceramic matrix composite material, and the terminal end embedded in the another of the plurality of layers of the ceramic matrix composite material.
However, Morrison teaches a component (The component of Figure 3) for a gas turbine engine (Paragraph 0002) defining a first surface (Figure 4; 46) and a second surface (Figure 3; 48), the component comprising: 
a body (The body of Figure 3; 30) comprising a plurality of layers (Annotated Figure 3; labeled layers.  Paragraph 0023 states a plurality of layers of 40.)  of a ceramic matrix composite material (The CMC material of Figure 3; 32.  Paragraph 0001) extending between the first surface and the second surface; and 
a blind hole (Figure 3; 54.  Like Millard this blind hole is formed by stitching) disposed through the body extending between a first end (The top end of Figure 3; 54)and a second end (Annotated Figure 3; labeled second end) and entirely through at least one of the plurality of layers (The at least one Annotated Figure 3; labeled layer through which 54 extends) of the ceramic matrix composite material and partially through another (The layer where Annotated Figure 3; labeled second end is embedded) of the plurality of layers of the ceramic matrix composite material,
wherein the first end of the blind hole is open at the first surface, 
wherein the second end of the blind hole is a terminal end (The second end is a terminal end) enclosed and embedded in the another of the plurality of layers of the ceramic matrix composite material between the first surface and the second surface, 
(The outside of the component) of the component.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Millard wherein the blind hole extends partially through another of the plurality of layers of the ceramic matrix composite material, and the terminal end is embedded in the another of the plurality of layers of the ceramic matrix composite material as taught by and suggested by Morrison because it has been held that applying a known technique, in this case Morrison’s embedding a blind hole in a layer of a CMC component according to the steps described immediately above, to a known device, in this case, Millard’s CMC component, ready for improvement to yield predictable results, in this case embedding a blind hole in a layer of a CMC component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification embeds the second end of the blind hole of Millard in a ply).
Regarding claim 3, Millard in view of Morrison teaches the invention as claimed.
Millard further discloses wherein at least one of the first surface or the second surface is a hot gas surface (Paragraph 0002 and 0023).
Regarding claim 5, Millard in view of Morrison teaches the invention as claimed.
Millard further discloses wherein a width of the blind hole is substantially consistent along the entire length of the blind hole (Millard shows that the holes, Figure 2; 112 are substantially consistent along the entire length of the hole.  Having these holes be blind holes per Paragraph 0004 and 0017 would have the blind holes also be substantially consistent along the entire length of the hole).
Regarding claim 6, Millard in view of Morrison teaches the invention as claimed.
(The fugitive fibers of Paragraph 0001) positioned at least partially within the blind hole.
Regarding claim 10, Millard in view of Morrison teaches the invention as claimed.
Millard further discloses wherein the component is at least one of a compressor rotor blade, a compressor stator vane, a turbine rotor blade, or a turbine stator vane (Paragraph 0016 states the component is one of aft vanes in a high temperature environment.  One of ordinary skill in the art would understand the aft vane to be a turbine stator vane because the turbine in a gas turbine engine is aft of the combustor and thus in a high temperature environment).
Regarding claim 14, Millard discloses a gas turbine engine (The gas turbine engine of Paragraph 0002), comprising: 
a compressor section (A gas turbine engine by definition has a compressor section.  See American Heritage Dictionary and Cambridge Aerospace Dictionary); 
a combustion section located downstream of the compressor section (A gas turbine engine by definition has a combustion section.  See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Gas turbine engines operating on the Brayton cycle have the combustor downstream of the compressor); 
a turbine section located downstream of the combustion section (A gas turbine engine by definition has a turbine section.  See American Heritage Dictionary and Cambridge Aerospace Dictionary); and 
3a component (The CMC component of a gas turbine engine of Paragraph 0016) defining a first surface (The top horizontal line of Figure 2; 110. This first surface has an opening for a blind hole, Paragraph  0004 and 0017) and a second surface (The bottom horizontal line of Figure 2; 111), the component comprising:
(Figure 2; 120) comprising one or more layers of a ceramic matrix composite material (Figure 2; 106 and 108) extending between the first surface and the second surface, and 
a blind hole (The blind hole of Paragraph 0004 and 0017.  The blind holes are like Figure 2; 112, but not connected to any other holes and channels and not perforating through the entire component) disposed through the body extending between a first end (The first end of the blind hole on the first surface) and a second end (The second end of the blind hole) and entirely through at least one of the plurality of layers of the ceramic matrix composite material (Stitching several plies, such as 4 plies, together has the blind hole extending entirely through at least one ply, Paragraph 0017),
wherein the first end of the blind hole is open at the first surface, 
wherein the second end of the blind hole is a terminal end (The second end is a terminal end enclosed with the CMC) enclosed and embedded in the ceramic matrix composite material  between the first surface and the second surface, 
wherein an aspect ratio comprises a ratio of an average width of the blind hole to a length of the blind hole (The aspect ratio of the blind hole which is the ratio of the average width to length of the blind hole), and 
wherein the first end of the blind hole is directly open to an outside of the component (The first end is directly open to an outside of the component.  Paragraph 0023 states that both surfaces are outside surfaces).
 Millard does not disclose wherein the blind hole defines an aspect ratio between 1:20 and 1:4, the blind hole extending partially through another of the plurality of layers of the ceramic matrix composite material, and the terminal end embedded in the another of the plurality of layers of the ceramic matrix composite material.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Millard wherein the blind hole defines an aspect ratio between 1:20 and 1:4 in order to optimize the cooling characteristics (The modification has the aspect ratio being between 1:20 and 1:4).
Millard does not teach wherein the blind hole extending partially through another of the plurality of layers of the ceramic matrix composite material, and the terminal end embedded in the another of the plurality of layers of the ceramic matrix composite material.
However, Morrison teaches a gas turbine engine (The gas turbine of Paragraph 0002), comprising: 
(A gas turbine engine by definition has a compressor section.  See American Heritage Dictionary and Cambridge Aerospace Dictionary); 
a combustion section located downstream of the compressor section (A gas turbine engine by definition has a combustion section.  See American Heritage Dictionary and Cambridge Aerospace Dictionary.  Gas turbine engines operating on the Brayton cycle have the combustor downstream of the compressor); 
a turbine section located downstream of the combustion section (A gas turbine engine by definition has a turbine section.  See American Heritage Dictionary and Cambridge Aerospace Dictionary); and 
3a component (The component of Figure 3) defining a first surface (Figure 4; 46) and a second surface (Figure 3; 48), the component comprising: 
a body (The body of Figure 3; 30) comprising a plurality of layers (Annotated Figure 3; labeled layers.  Paragraph 0023 states a plurality of layers of 40.) of a ceramic matrix composite material (The CMC material of Figure 3; 32.  Paragraph 0001) extending between the first surface and the second surface; and 
a blind hole (Figure 3; 54.  Like Millard this blind hole is formed by stitching) disposed through the body extending between a first end (The top end of Figure 3; 54)and a second end (Annotated Figure 3; labeled second end) and entirely through at least one of the plurality of layers (The at least one Annotated Figure 3; labeled layer through which 54 extends) of the ceramic matrix composite material and partially through another (The layer where Annotated Figure 3; labeled second end is embedded) of the plurality of layers of the ceramic matrix composite material,
wherein the first end of the blind hole is open at the first surface, 
(The second end is a terminal end) enclosed and embedded in the another of the plurality of layers of the ceramic matrix composite material between the first surface and the second surface, 
wherein the first end of the blind hole is directly open to an outside (The outside of the component) of the component.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Millard wherein the blind hole extends partially through another of the plurality of layers of the ceramic matrix composite material, and the terminal end is embedded in the another of the plurality of layers of the ceramic matrix composite material as taught by and suggested by Morrison because it has been held that applying a known technique, in this case Morrison’s embedding a blind hole in a layer of a CMC component according to the steps described immediately above, to a known device, in this case, Millard’s CMC component, ready for improvement to yield predictable results, in this case embedding a blind hole in a layer of a CMC component, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification embeds the second end of the blind hole of Millard in a ply).
Regarding claim 16, Millard in view of Morrison teaches the invention as claimed.
Millard further discloses wherein at least one of the first surface or the second surface is a hot gas surface (Paragraph 0002 and 0023).

Claim 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millard in view of Morrison as applied to claim 6 and 14  above, and further in view of Kamel (US 20170081250 as referenced in OA dated 11/30/2017).
Regarding claim 7, Millard in view of Morrison teaches the invention as claimed.

However, Kamel teaches a component for a gas turbine engine (The component with the fugitive material in a gas turbine engine.  Paragraph 0013) the component comprising: 
a body (The body of Figure 7; 50) comprising one or more layers of a ceramic material (Paragraph 0013); 
a blind hole (Figure 7; 42); and
a fugitive material (Figure 7; 36.  Paragraph 0020) positioned at least partially within the blind hole;
wherein the fugitive material is comprised of a material (Paragraph 0018, Graphite is a refractory material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Millard in view of Morrison wherein the fugitive material is comprised of a refractory material as taught by and suggested by Kamel in order to easily combust (Paragraph 0018.  The modification has the fugitive material being a refractory material).
Regarding claim 18, Millard in view of Morrison teaches the invention as claimed.
Millard does not disclose a fugitive material positioned at least partially within the blind hole.
However, Kamel teaches a gas turbine engine with a component (The component with the fugitive material in a gas turbine engine.  Paragraph 0013), the component comprising: 
a body (The body of Figure 7; 50) comprising one or more layers of a ceramic material (Paragraph 0013); 
a blind hole (Figure 7; 42); and
a fugitive material (Figure 7; 36.  Paragraph 0020) positioned at least partially within the blind hole.
(Paragraph 0013.  The modification has the fugitive material remain in the component during operation of the gas turbine engine.  As a note, claim 18 is a gas turbine engine with a CMC component with a fugitive material in a blind hole.  Millard discloses a CMC component with a fugitive material in a blind hole, but is silent if the fugitive is still present when installed in the gas turbine engine.)

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millard in view of Morrison as applied to claim 1 and 14  above, and further in view of Schmidt (US 20160265383 as referenced in OA dated 8/27/2020).
Regarding claim 9, Millard in view of Morrison teaches the invention as claimed.
Millard further discloses adjacent layers (Figure 2; 106 and 108 are adjacent layers) of the ceramic matrix composite material, wherein the blind hole extends through the adjacent layers (Millard shows that the holes, Figure 2; 112, extend through 106 and 108.  Having these holes be blind holes per Paragraph 0004 and 0017 would have the blind holes extending through 106 and 108.  Furthermore, paragraph 0004 discusses blind holes and through holes.  A blind hole does not explicitly need to extend through the adjacent layers, but a through hole does extend through the adjacent layers.  Since Millard discusses both the blind and through holes, there exists a blind hole that would go through the adjacent layers, but not entirely through the component.  Lastly, paragraph 0022 discusses the hole having a varying size (length), so that, there exists a blind hole that would go through the adjacent layers, but not entirely through the component).

However, Schmidt teaches a component (Figure 1A; 10) for a gas turbine engine (Paragraph 0028), the component comprising
a body (The body of Figure 1A; 10) comprising one or more layers of a ceramic matrix composite material (Figure 1A; 12); and
one or more layers of an interface material (Figure 1A; 18.  Paragraph 0029) positioned between adjacent layers of the ceramic matrix composite material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Millard in view of Morrison wherein one or more layers of an interface material positioned between adjacent layers of the ceramic matrix composite material as taught by and suggested by Schmidt in order to improve interlaminar strength (Paragraph 0027.  The modification uses nanofibers at interlaminar regions of the adjacent layers of Millard).
It is herein asserted that the combined invention of Millard in view of Morrison and Schmidt has wherein the blind hole extends through at least one of the one or more layers of the interface material because the blind holes of Millard has the blind hole extending through the adjacent layers, so that the hole would also extend through the one or more layers of interface layer because it is located between the adjacent layers.
Regarding claim 19, Millard in view of Morrison teaches the invention as claimed.
Millard further discloses adjacent layers (Figure 2; 106 and 108 are adjacent layers) of the ceramic matrix composite material, wherein the blind hole extends through the adjacent layers (Millard shows that the holes, Figure 2; 112, extend through 106 and 108.  Having these holes be blind holes per Paragraph 0004 and 0017 would have the blind holes extending through 106 and 108.  Furthermore, paragraph 0004 discusses blind holes and through holes.  A blind hole does not explicitly need to extend through the adjacent layers, but a through hole does extend through the adjacent layers.  Since Millard discusses both the blind and through holes, there exists a blind hole that would go through the adjacent layers, but not entirely through the component.  Lastly, paragraph 0022 discusses the hole having a varying size (length), so that, there exists a blind hole that would go through the adjacent layers, but not entirely through the component).
Millard in view of Morrison does not teach one or more layers of an interface material positioned between adjacent layers of the ceramic matrix composite material, wherein the blind hole extends through at least one of the one or more layers of the interface material.
However, Schmidt teaches a gas turbine engine (Paragraph 0028) with a component (Figure 1A; 10), the component comprising
a body (The body of Figure 1A; 10) comprising one or more layers of a ceramic matrix composite material (Figure 1; 12); and
one or more layers of an interface material (Figure 1A; 18.  Paragraph 0029) positioned between adjacent layers of the ceramic matrix composite material.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Millard in view of Morrison wherein one or more layers of an interface material positioned between adjacent layers of the ceramic matrix composite material as taught by and suggested by Schmidt in order to improve interlaminar strength (Paragraph 0027.  The modification uses nanofibers at interlaminar regions of the adjacent layers of Millard).
It is herein asserted that the combined invention of Millard in view of Morrison and Schmidt has wherein the blind hole extends through at least one of the one or more layers of the interface material because the blind holes of Millard has the blind hole extending through the adjacent layers, so that the hole would also extend through the one or more layers of interface layer because it is located between the adjacent layers.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millard in view of Morrison as applied to claim 14  above, and further in view of Slavens et al (US 20170051625 as referenced in OA dated 9/29/2021).
Regarding claim 20, Millard in view of Morrison teaches the invention as claimed.
Millard further discloses wherein the turbine section includes a plurality of turbine stator vanes (Paragraph 0016 states aft vanes in a high temperature environment.  One of ordinary skill in the art would understand the aft vanes to be turbine stator vanes because the turbine in a gas turbine engine is aft of the combustor and thus in a high temperature environment), wherein the component is one of a plurality of turbine stator vanes (Paragraph 0016 states the component is one of aft vanes in a high temperature environment.  One of ordinary skill in the art would understand the aft vane to be a turbine stator vane because the turbine in a gas turbine engine is aft of the combustor and thus in a high temperature environment).
Millard in view of Morrison does not disclose wherein the compressor section includes a plurality of compressor rotor blades and a plurality of compressor stator vanes, wherein the turbine section includes a plurality of turbine rotor blades.
However, Slavens teaches a gas turbine engine (Figure 3; 20), comprising: 
a compressor section (Figure 3; 24); 
a combustion section (Figure 3; 26) located downstream of the compressor section; 
a turbine section (Figure 3; 28) located downstream of the combustion section;
wherein the compressor section includes a plurality of compressor rotor blades and a plurality of compressor stator vanes (Paragraph 0003), wherein the turbine section includes a plurality of turbine rotor blades and a plurality of turbine stator vanes (Paragraph 0003).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Millard in view of Morrison wherein the compressor (The modification has the compressor and turbine sections made of stator vanes and rotor blades).

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the Millard does not teach a blind hole that extends through both top and bottom plies 106, 108.  Examiner respectfully disagrees.  Applicant interprets the statement “However, if the number of plies that are stitched together is less than half the number of plies and then these stitched plies are offset from one another, the creation of blind holes and blind channels results in significantly more internal cooling, while still maintaining some film cooling” of Paragraph 0017 of Millard to mean that the blind hole only extends through a singular ply, and that these singular plies are offset from each other.  Examiner respectfully disagrees.  First, paragraph 0017 explicitly states “a fugitive thread…is stitched into one or several plies of a ceramic reinforcing element”, so that the stitching can occur in a first stitched plurality of plies which are offset from a second stitched set of plurality of plies, so that the second stitched set of plurality of plies forms the terminal end of the blind hole.  Furthermore, Figure 2 of Millard shows a first set of stitched plies 110 that are offset from a second set of stitched plies 111.  Furthermore, in Paragraph 0022 of Millard states “, the holes 
Applicant asserts the Millard does not teach the hole size being a results-effective variable.  Examiner respectfully disagrees.  Paragraph 0022 of Millard explicitly states “Additionally, the size, direction and concentration of the holes 112 and channels 114 can vary in each basic ceramic substructure 110, 111…which ultimately changes its cooling characteristics.”  One of ordinary skill in the art would recognize that the size of a hole includes a width and length, see pertinent, but not relied upon art below.  In Millard, the holes are formed by going through a first stitched plurality of plies, then offsetting a second stitched plurality of plies (Paragraph 0022 of Millard) or overlying or overlapping one or more unstitched plies over the first stitched plurality of plies (Paragraph 0023 of Millard) to form blind holes.  Thus, the hole extends entirely through the first stitched plurality of plies.  Paragraph 0023 of Millard states that the thickness of the ply is a results effective variable which controls the cooling characteristics.  However, the thickness of ply is also the length of the hole, so that the length of the blind hole is also a results effective-variable that controls cooling characteristics.  For example, a 1 ply CMC component with a ply thickness of 0.005 inch and a hole length of 0.005 inch has different cooling characteristics than a 4 ply CMC component with a hole length of 0.02 inch, so that the length of the blind hole is also a results effective-variable that controls cooling characteristics.  Paragraph 0021 of Millard discusses the diameter or width of the holes 112 being a results effective variable.  Lastly, the blind holes of Millard have an aspect ratio of 1:4 (a width of 0.020 inch per Paragraph 0021 of Millard and a length of 0.005 inch per Paragraph 0022 of Millard because the hole goes extends entirely through the first stitched plurality of plies).  However, Millard does not need to explicitly disclose the exact range.  Rather, Millard, as shown above, 
Applicant asserts that the range of aspect ratios achieves criticality due to an unexpectedly good result.  Examiner respectfully disagrees. Paragraph 0050 of the instant application states that the use of these holes results in a desired temperature profile, so that it is not unexpected. These holes result, in an expected manner, to produce the desired temperature profile. Furthermore, the statement that the range is critical and that the results are unexpectedly good does not suffice in overcoming the rejection. See MPEP 716.02.
Applicant asserts that the process of Millard does not allow for the interlaminar interface of Schmidt.  Examiner respectfully disagrees.  First, this is a conclusory statement.  Second, the claims of the instant application are directed toward apparatuses, so that once a product appear to be substantially identical is found and a prior art rejection is made, the burden shifts to applicant to show an nonobvious difference.  See MPEP 2113.  Lastly, the process of Millard does allow for the interlaminar interface of Schmidt.  The stitching or sewing of the fugitive fibers would go through adjacent plies and the interlaminar interface between the adjacent plies.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hillier (US 20150251378) in Figure 6A shows it is known for a blind hole to extend through a ply and are embedded in another ply.
Hillier (US 20140127457) shows in Figure 7 shows it is known for a blind hole to extend through a ply and are embedded in another ply.
Eriksson (US 6007281) shows in Figure 4 and 5 shows it is known for a blind hole to extend through a ply and are embedded in another ply.
Saitoh (US 20030008182) shows in Figure 1-4 a ceramic composite with blind hole extending through a ply and embedded in another ply.
Morris et al (US 4790721) states in Column 4, lines 8-11 that the diameter and length of a cooling hole is a results effective variable which affects the volume and velocity of cooling fluid.
Spangler (US 20160194965) states in Paragraph 0063 that at least the length and diameter of a hole affects the cooling characteristics.
Melton (US 20140020389) states in Paragraph 0035that at least the length and diameter of a hole affects as flow rate and direction.
Chila (US 20110283707) states in Paragraph 0036 that size refers to length and width.
Burns (US 6145319) states in Column 6, lines 23-29 that size refers to length and diameter.
Proctor et al (US 5593276) states in Column 5, lines 4-48 refers to length and width.
Westphal et al (US 20160123171 as referenced in OA dated 9/29/2021) states in paragraph 0004 and Figure 1 that compressors and vanes are typically made of alternating vanes and blades and in paragraph 0039 that gas turbine engines are made of a compressor 
Dyer et al (US 20180230810 as referenced in OA dated 9/29/2021) states in paragraph 0027 that compressors and vanes are typically made of alternating vanes and blades and in paragraph 0002 that gas turbine engines are made of a compressor section, a combustion section downstream of the compressor section, and a turbine section downstream of the combustion section.
Tuertscher et al (US 20160115086 as referenced in OA dated 9/29/2021) states in paragraph 0004 that compressors and vanes are typically made of alternating vanes and blades and in paragraph 0025 that gas turbine engines are made of a compressor section, a combustion section downstream of the compressor section, and a turbine section downstream of the combustion section.
Propheter-Hinckley et al (US 20140033736 as referenced in OA dated 9/29/2021) shows that a hole, Figure 3; 84 in a gas turbine engine component (a vane or blade of the compressor or turbine, see Paragraph 0045) is open on the external surface and closed on the opposite end.
Liang (US 8864469 as referenced in OA dated 9/29/2021) shows that a hole, Figure 5; 28, 26 and Figure 8; 43 in a turbine rotor blade is open on the external surface and closed on the opposite end.
Brittingham et al (US 20100129231 as referenced in OA dated 9/29/2021) shows that a hole, Figure 4; 54 in a turbine rotor blade is open on the external surface and closed on the opposite end.
Giusti et al (US 20080075601 as referenced in OA dated 9/29/2021) shows that a hole, Figure 6B; 34c in a fan of a turbomachine is open on the external surface and closed on the opposite end.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EDWIN KANG/Primary Examiner, Art Unit 3741